      Case 3:20-cv-01666-RDM-CA Document 9 Filed 06/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRES WELLINGTON SANTOS                         Civil No. 3:20-cv-1666
REYNOSO,
                                                 (Judge Mariani)
              Petitioner

      V.


CLAIR DOLL,

              Respondent

                      'fa, ORDER
      AND NOW, this J£ day of June, 2021, upon consideration of the petition for

writ of habeas corpus, and for the reasons set forth in the accompanying Memorandum, IT

IS HEREBY ORDERED THAT:

      1.      The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

      2.      The Clerk of Court is directed to CLOSE this case.




                                          Ro ert D. Mariani
                                          United States District Judge
